 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 19cr0970 AJB
12                                     Plaintiff,
                                                        ORDER AND JUDGMENT
13   v.                                                 GRANTING MOTION TO DISMISS
                                                        THE INDICTMENT
14   EDY GIOVANNI FUENTES-
     ALVARADO (1); KENIA YAMILETH
15                                                      (Doc. No. 54)
     GOMEZ-CABALLERO (2),,
16                                    Defendant.
17
18         The Court hereby grants the Government’s motion to dismiss the indictment in the
19   above case, without prejudice.
20         The April 19, 2019 evidentiary hearing is hereby vacated.
21         IT IS SO ORDERED.
22   Dated: April 18, 2019
23
24
25
26
27
28

                                                    1
                                                                                 19cr0970 AJB
